Title: From John Adams to the President of Congress, No. 67, 16 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 16 May 1780. RC (PCC, No. 84, II, f. 51–52). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:680.
     This brief dispatch, read in Congress on 11 Sept., served as a covering letter for a number of letters and three packets of newspapers entrusted to the Chevalier de La Colombe, former aide-decamp to Lafayette and John Adams’ fellow passenger from Boston to El Ferrol, who was returning to America on the Alliance. See also JA to the president of Congress, 13 May (No. 66, calendared above). In his letter, Adams noted the rumored reopening of the port of Antwerp and a report that Austria was outfitting three warships to protect its Mediterranean trade from the Barbary pirates. The information regarding Antwerp was taken from Edmund Jenings’ letter of 7 May (above), while that concerning the Austrian warships came from the Gazette de France of 16 May. Adams speculated whether British influence was behind either move.
    